897 A.2d 1046 (2006)
186 N.J. 583
In the Matter of Andrew M. KIMMEL, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
May 24, 2006.

ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20-3(g)(4) and Rule 1:20-11(a) recommending that ANDREW M. KIMMEL of CEDAR KNOLLS, who was admitted to the bar of this State in 1968, be immediately temporarily suspended from the practice of law;
And ANDREW M. KIMMEL having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that ANDREW M. KIMMEL is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that ANDREW M. KIMMEL be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ANDREW M. KIMMEL pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.